DETAILED ACTION
Formal Matters
Claims 2-21 are new.  Claims 1-21 are pending and under examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application is a continuation of 15/557,340 filed on 9/11/2017, which is a national stage entry of PCT/US2016/023719 filed on 03/23/2016, which claims priority from US provisional application 62/136,749 filed on 03/23/2015.  
	 
Rejections Withdrawn
	The rejection under USC 112(b) over claim 1 for indefiniteness of R and n in the claim is withdrawn per applicant’s amendment to claim 1.  
	The rejection under USC 103 over Nguyen is withdrawn per applicant’s amendments to claim 1.
	The rejection under USC 103 over Perry is withdrawn per applicant’s amendments to claim 1.  
	The rejection under USC 103 over Janchitraponvej is withdrawn per applicant’s amendments to claim 1.  
	The rejection under USC 103 over DE102004027323A1 and Nguyen US 2009/0053161 is withdrawn per applicant’s amendments to claim 1.  
	The rejection under obviousness-type double patenting over US Patent 10,864,149 is withdrawn as the instant application needs C12 carboxylic acids or metal salts thereof including lauric acid or metal salts thereof.  The claims of ‘149 exclude such compounds.  
	As these rejections are withdrawn, arguments toward these rejections are now moot.

	Applicant made many amendments to instant claim 1 including concentration ranges of more particular types of carboxylic acids, further defining the compound of formula I and adding a concentration range of the compound of formula I.  Applicant added new claims 2-21.  Claim 21 is a new independent composition claim.  These required further search and consideration of the prior art as well as further consideration of the new limitations.  

Claim Rejections - 35 USC § 112(a) – New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  There is no range of about 1.0 to about 2.0% provided for C12 carboxylic acid or alkali metal salt thereof in the instant specification or originally filed claims. There is no mention of a ratio of about 1:1:1 (C12:C16:C18) (see claims 4 and 21) in the instant specification or originally filed claims where the ratio range will allow for various concentrations of each agent as long as they were approximately that ratio (the range might be supported as long as the concentration of one of the three agents of the ratio is between 1.25 and 1.665 based on examples 16 and 18 of the instant specification). 
Applicant may show and argue how the specification supports such limitations if possible or amend the limitations to provide for what is supported by the originally filed application.  

New Rejections – As Necessitated by Amendments and New Claims
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-14, 17-19 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ikegaki US 20120277137A1.
	Ikegaki teaches 1 to 30 wt% of a higher fatty acid or a salt thereof and 0.5 to 10 wt% of a polyoxyethylene alkyl ether carboxylic acid or a salt thereof (abstract and claim 1 of Ikegaki, also see paragraph 21).  Ikegaki teaches formulations with lauric acid, myristic acid, palmitic acid and stearic acid (table 1).  Example 2 provides for a combination of 1.1% lauric acid, 3.3% myristic acid, 2.5% palmitic acid, and 3.1% stearic acid (table 1).  Table 1 has amounts of palmitic acid from 0.6 wt% to 2.5 wt%.  The teaching of 1 to 30 wt% of the higher fatty acids or salts thereof allows one to add 1% of each of the higher fatty acids of Ikegaki seen in the examples (like table 1 example 2).  Ikegaki provides for 4% of laureth-6-carboxylic acid in example 2.  Ikegaki allows for addition of a granulated powder where the bind can be polyvinylpyrrolidone (paragraph 42).  Table 1 has water as the balance.  Ikegaki teaches moisturizing agents, sorbitol, oily component, bactericidal agents, anti-inflammatory agent, antiseptic, a chelating agent, a thickener, salts, a pearly sheen agent, a fragrance, a cooling agent, a dye, a UV absorber, an antioxidant and a plant extract (paragraph 129).  Ikegaki teaches sorbitol (a polyalcohol) (example 30).  Ikegaki teaches a container to one’s hand (paragraph 50).  Ikegaki teaches adding components together and then stirring to homogeneity (paragraph 130).  There is no propellant in the teaching of Ikegaki.  Ikegaki teaches providing a soft foam film (paragraph 38).  
	One of ordinary skill in the art at the time of instant filing would have combined the higher fatty acids and laureth carboxylates (and/or other compounds like laureth carboxylates by the teachings of Ikegaki along with particles having polyvinylpyrrolidones and other skin acceptable ingredients provided by Ikegaki to make formulations of the instant claims with a reasonable expectation of success in them cleaning the skin.  Ikegaki also provides ranges for the ingredients that overlap with the instantly claimed concentrations (see MPEP 2144.05).  One of ordinary skill in the art would work within such prior art ranges to provide formulations of the instant claim with a reasonable expectation of success.  

Claims 15 and 16 in addition to Claims 1-14, 17-19 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ikegaki US 20120277137A1 and Nguyen US 2009/0053161 (previously cited).
	Ikegaki teaches the claims as discussed above.  Ikegaki provides for a soft foam film (see above).  
	Ikegaki does not teach the concentration and molecular weight of the polyvinylpyrrolidone.
	Nguyen teaches polyvinylpyrrolidone in a cosmetic formulation (claim 23 of Nguyen, also see paragraph 93 for film formers and paragraph 128).  It is meant to provide film forming ability to the composition.  Nguyen teaches polyvinylpyrrolidone as an item (e ) that can be 1 to 5% of the composition (claims 1, 23-25).  Nguyen teaches 3% PVP K90 (paragraphs 132-141).  PVP K90 has a molecular weight of 1,300,000 daltons.  
	One of ordinary skill in the art at the time of instant filing would have included polyvinylpyrrolidone as being a suitable film former cosmetic ingredient into the compositions of Ikegaki having the carboxylic acids and alkyl ether carboxylate in order to provide another suitable cosmetic formulation having the ability to form a film when applied.   

Claim 20 in addition to Claims 1-14, 17-19 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ikegaki US 20120277137A1 and Dow US 20040072705.
	Ikegaki teaches the claims as discussed above.  
	Ikegaki does not teach the hand-operated pump dispenser.  
	Dow teaches a skin cleanser formulation (abstract).  Dow teaches the liquid formulations are dispensable by a pump or squeeze bottle (paragraph 25).  Thus, Dow envisions a pump dispensing mechanism on a container.  
	One of ordinary skill in the art at the time of instant filing would have included a skin cleanser formulation of Ikegaki in a container/bottle with pump for dispensing by the teachings of Dow as each reference provides for the use of liquid skin cleansers and Dow provides that such a pump bottle serves as an appropriate dispenser for such a composition (See MPEP 2144.06). 

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK V STEVENS/
Examiner, Art Unit 1613